Title: To James Madison from John Graham, 15 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 15th Augt 1810
I am much mortified that my Letter of the 13th Inst: and more particularly, that the Papers which were under cover with it did not go on by the Mail of that day. I had sent to the Post office to let them know that we were preparing Despatches for you and the Governor of the Mississippi Territory and to enquire when the Mail would close. I expected that they would of course detain the Mail if our Packets were not in time for it. It seems however, that they did not understand my Message as meaning more than an enquiry when the Mail would close and that they sent it off without waiting for us. Hence we were a few Minutes too late as I afterwards understood. I shall take care, however, that nothing of the sort shall happen in future.
As soon as I received your Letter of the 12th covering one from Mr Balch—I made the enquiry it directed, of Mr Jones and as he thought there could be no objection to liberating the Persons to whom Mr Balch’s Letter referred, in the way you wished—I hastened to make known your wishes to the Marshal and I doubt not; but that they were immediately carried into effect. With Sentiments of the Most Respectful attachment I am Dear Sir Your Mo: Ob Sert
John Graha⟨m⟩
